Citation Nr: 0413459	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 1950 to April 
1952.   The veteran died in September 2001.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), that 
denied service connection for the cause of the veteran's 
death, and dependent's educational benefits under Chapter 35, 
Title 38, United States Code.    

A rating decision in July 2002 denied service connection for 
osteoarthritis of the back, neck, hands, and knees for 
accrued benefits purposes. 


FINDINGS OF FACT

1.  The veteran died in September 2001; the certificate of 
death lists the immediate cause of death as due to a 
cerebrovascular accident; underlying causes of death were 
listed as diabetes, Parkinson's (disease), and hypertension; 
an autopsy was not performed.

2.  At the time of his death, the veteran was not service-
connected for any disabilities.

3.  Neither a cerebrovascular accident, diabetes mellitus, or 
Parkinson's
disease is shown during service or within one year after 
separation from service.

4.  The diseases that caused the veteran's death are not 
shown to have been manifested during the veteran's military 
service or for many years thereafter, nor are they otherwise 
related to the veteran's service.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West  
2002); 38 C.F.R. § 3.312, 3.159 (e) (2003).

2.  The criteria for entitlement to dependent's educational 
assistance allowance have not been met. 38 U.S.C.A. § 3501 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000 the President of the United States signed 
into law the VCAA.  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
( 2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case regarding the issues of service 
connection for the cause of the veteran's death, and 
dependent's educational benefits under Chapter 35, Title 38, 
United States Code, a substantially complete application was 
received in September 2001.  Thereafter, in a rating decision 
dated in July 2002 the issues were denied.  Only after that 
rating action was promulgated did the AOJ, in November 2002 
and 2003, provide notice to the appellant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence will be obtained 
by VA, and the need for the appellant to submit any evidence 
in her possession that pertains to the claim.  Pertinent 
notification informing the appellant of what was needed to 
substantiate her claim, and information she needed to submit 
was also furnished in an August 2001 letter from the RO and 
the May 2003 Statement of the Case. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2002 
and 2003 was not given prior to the first AOJ adjudication of 
the claims, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided in November 2002, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his or her claim, and to respond to VA notices. Therefore, 
not withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board is aware of the assertions made by the appellant's 
representative in the April 2004 informal brief, regarding 
the lack of notice provided to the appellant with respect to 
information and evidence necessary to substantiate her 
claims, what evidence and information VA would seek to 
obtain, and what the appellant would be expected to obtain, 
pursuant to 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
However, as indicated previously, the Board concludes that 
sufficient notice regarding these statutory and regulatory 
requirements has been provided through November 2002 and 2003 
letters to the appellant and in the February 2002 statement 
of the case.  A remand for further notice to the appellant is 
not considered necessary.

Concerning the appellant's claims the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the VCAA.  The veteran's service 
medical records are unavailable.  The Board acknowledges that 
representative's comment that perhaps the veteran's records 
were sent to the Alabama National Guard, but there is nothing 
to indicate that this was the case and the Board believes no 
useful purpose would be served by delaying appellate review 
for any additional record searches.  There are, however, 
private treatment records in the claims file which allow for 
an informed review of the appellant's appeal.  

Law and Regulations

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for a disability incurred 
in or aggravated by wartime service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a brain hemorrhage or diabetes mellitus or an 
organic disease of the nervous system or cardiovascular-renal 
disease, including hypertension becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

If VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records, concludes that it is 
reasonably certain they do not exist, or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact. VA will make a 
record of any oral notice conveyed to the claimant.  
38 C.F.R. § 3.159 (e).  

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to service-
connected disability for a period of 10 years prior to his 
death.  38 U.S.C.A. § 3501.

Factual background

The veteran died in September 2001.  The certificate of death 
lists the immediate cause of death as CVA (cerebrovascular 
accident); and underlying causes of death were listed as 
diabetes, Parkinson's (disease), and hypertension; an autopsy 
was not performed.

At the time of the veteran's death he was not in receipt of 
service connection for any disabilities.

The veteran's service medical records are unavailable.  It 
appears that they may have been destroyed at the 1973 fire at 
NPRC.  A search for Surgeon General reports was negative.  

VA clinical records from early to mid 1989 show that he 
veteran received treatment for several physical problems.  In 
May 1989, a VA medical examination was performed.  It was 
reported that the veteran had diabetes mellitus and that 
medication has been prescribed for eight months. It was also 
indicated that he had had hypertension for two years, and 
that he had had upper and lower back pain that had progressed 
over the past several years.  An X-ray of the lumbosacral and 
thoracic spine revealed no abnormalities.  The diagnoses 
included:  Diabetes mellitus, currently treated with oral 
hypoglycemics; peripheral neuropathy, secondary to diabetes 
mellitus; hypertension, currently controlled; low back pain. 

Private aid and attendance examinations in November 1989 and 
December 1993, reported that the veteran had diabetes 
mellitus, essential hypertension, and osteoarthritis of the 
back, neck, hands, and knees.  Parkinson's disease and 
chronic obstructive pulmonary disease (COPD) were reported in 
February 1999 and November 2000 aid and attendance 
examinations. 

Private and VA clinical records from December 1998 to August 
2001 show that the veteran received treatment for a variety 
of illness, including Parkinson's disease and a 
cerebrovascular accident.              

Statements from fellow service members of the veteran dated 
in February 1993, reported that while serving with the 
veteran in the 1343rd Eng. Combat Bn., in Korean in May 1951, 
he was injured in a truck-train accident.  His injuries were 
reported as a cut, scratches and bruises, requiring 
confinement to quarters.  

In a January 2001 statement a private physician reported that 
the veteran had severe osteoarthritis of the neck, spine, and 
knees.  It was stated that in 1951, the veteran was run over 
by a train and that he had problems since the accident in 
service.  The physician opined that the arthritis was 
probably related to the train accident in Korea.  

Received in February 2001 is a May 1951 letter from the 
veteran to the appellant in which he describes cuts and 
scratches to his hands that he sustained in a truck accident 
in service.  

In a July 2001 VA information request for service medical 
records, it was reported that the veteran's records were fire 
related and there were no service medical or SGO records. 

In an August 2001 letter to the appellant it was explained 
that a fire had occurred at the National Personnel Records 
(NPRC) in July 1973, destroying official military files.  It 
was requested that he appellant complete forms to search for 
additional medical records of the veteran.  Completed search 
requests from the appellant were associated with the claims 
folder in mid-August 2001.  

In a December 2002 statement from the appellant, she 
indicated that she felt the veteran's condition was caused by 
the wreck he was involved in Korea.  She stated that he had 
back and leg problems.  A January 2003 statement from a 
fellow service comrade revealed that the veteran was involved 
in the truck accident during service, and that he complained 
about his leg and shoulders.  It was reported that when he 
came home he was never 100 percent healthy.  

Analysis

The evidence shows that the veteran's death was the result of 
a cerebrovascular accident and underlying causes of death 
were diabetes, Parkinson's disease, and hypertension.  The 
veteran's service medical records are not available, having 
been destroyed by fire in 1973 at the NPRC.  Attempts to 
obtain additional supporting service records have been 
futile, the NPRC indicating no records were found.  VA has 
made attempts to obtain service records of the veteran, and 
has provided the appellant with written notice of the fact.   

With respect to the postservice evidence, the postservice 
medical data begins with records dating from 1989.  These 
records show that the veteran received treatment for diabetes 
mellitus, hypertension of two years duration, and back pain.  
Subsequent reports through 2001 show treatment for 
Parkinson's disease and a cerebrovascular accident.  Diabetes 
mellitus, hypertension, Parkinson's disease and a 
cerebrovascular accident are first shown many years after the 
veteran's period of service.  The Board is aware of VA's 
heightened duty to assist and to provide reasons for its 
findings and conclusions when records are unavailable. See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  As previously 
indicated, though, VA has informed the appellant of the 
necessary information to support her claim.  Here, there is a 
dearth of post-service medical data more than 40 years after 
the veteran's period of service.  

It is asserted by and on behalf of the appellant that the 
veteran sustained physical injuries during service in Korea 
when he was involved in a truck-train accident, and that 
those injuries somehow contributed to cause his death.  Lay 
testimony and other evidence has been advanced supporting 
that the accident occurred, and a private physician has 
opined that the veteran had arthritis that was probably 
related to the accident in service.  However, while 
postservice clinical records clearly show that the veteran 
had arthritis of multiple joints, and that he may have been 
involved in a truck-train accident during service, there are 
no records to support a finding that his arthritis 
contributed to cause his death.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death. 
38 C.F.R. § 3.312 (a).  As indicated previously, the 
veteran's certificate of death lists a cerebrovascular 
accident as the immediate cause of death with underlying 
contributing causes including diabetes mellitus, Parkinson's 
disease, and hypertension.  No where is there clinical data 
that shows the veteran's multiple joint arthritis 
contributing substantially or materially to cause his death.  
Lay testimony regarding medical causation is insufficient 
because lay persons generally lack the expertise necessary to 
opine on matters involving medical knowledge. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

It is important to note that the benefit of the doubt 
standard, requires that after consideration of all the 
evidence and material of record, where there is an 
approximate balance of the positive and negative evidence, 
reasonable doubt is resolved in the appellant's favor.  In 
other words, only an approximate balance of the positive and 
negative evidence is required for an appellant to prevail.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this 
case the weight of the evidence is against the appellant's 
claim; there is no approximate balance of the evidence.  
Service connection for the cause of the veteran's death, is 
not warranted.

The veteran's death was not caused by a service-connected 
disability.  In addition, the veteran did not have a 
permanent and total service-connected disability while he was 
alive and he did not die while under permanent and total 
disability.  In order for the appellant to be eligible for 
educational assistance under the provisions of Chapter 35, 
the veteran must have died of a service-connected disability, 
or been evaluated as permanently and totally disabled for a 
period of 10 years prior to his death.  See 38 U.S.C.A. § 
3501(a)(1); 38 C.F.R. § 21.3021(a).  The appellant does not 
meet the basic requirements for educational assistance under 
the provisions of Chapter 35.      


ORDER

The appeal is denied as to both issues.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



